IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 514 MAL 2014
                              :
                 Respondent   :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
            v.                :
                              :
                              :
HIGINIO J. BARO-HERNANDEZ,    :
                              :
                 Petitioner   :
                              :


                                     ORDER


PER CURIAM

     AND NOW, this 7th day of January, 2015, the Petition for Allowance of Appeal is

DENIED.